COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  DIANA XUAN TRAN,                               §             No. 08-22-00100-CV

                       Appellant,                §                Appeal from the

  v.                                             §          County Court at Law No. 5

  VINH VAN HOANG,                                §           of El Paso County, Texas

                         Appellee.               §             (TC# 2020DCM1161)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until December 12, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 12, 2022.

       IT IS SO ORDERED this 14th day of November, 2022.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.